
	
		II
		109th CONGRESS
		2d Session
		S. 3943
		IN THE SENATE OF THE UNITED STATES
		
			September 26, 2006
			Mrs. Boxer (for herself,
			 Mr. Dodd, and Mr. Feingold) introduced the following bill; which
			 was read twice and referred to the Committee on Rules and
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to reimburse
		  jurisdictions for amounts paid or incurred in preparing, producing, and using
		  contingency paper ballots in the November 7, 2006, Federal general
		  election.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Confidence in Voting Act of
			 2006.
		2.FindingsCongress finds that a bipartisan report by
			 former Attorney General Richard Thornburgh and former Governor Richard Celeste
			 concluded that it will be essential this year that jurisdictions have
			 backup and contingency plans that anticipate a wide range of possible failures
			 in their electronic voting systems, and that contingency paper ballots
			 provide a sufficient backup plan for the failure of such systems.
		3.Reimbursements
			 for contingency paper ballots
			(a)ReimbursementPart
			 1 of subtitle D of title II of the Help America Vote Act of 2002 (42 U.S.C.
			 15401 et seq.) is amended by inserting after section 257 the following new
			 section:
				
					257A.Payments for
				contingency paper ballots for the 2006 general election
						(a)In
				generalThe Commission shall
				pay to each jurisdiction that conducts a general election on November 7, 2006,
				and uses a voting system other than a paper ballot voting system in such
				election an amount equal to the documented costs paid or incurred by such
				jurisdiction for the preparation, production, and use of contingency paper
				ballots for such election, but not to exceed 75 cents for each contingency
				paper ballot printed by such jurisdiction for such election.
						(b)RequirementsNo
				payment shall be made under subsection (a) unless the jurisdiction—
							(1)permits an
				individual, upon request, to cast a vote by means of a contingency paper ballot
				without regard to the means of voting otherwise specified in the jurisdiction
				where such individual votes; and
							(2)posts, in a
				conspicuous manner at the polling place, a notice stating that contingency
				paper ballots are available at the polling place and that a voter may request
				to use such a ballot at the voter's discretion.
							(c)AmountsSuch
				sums shall be appropriated to the Commission as necessary for payments under
				subsection
				(a).
						.
			(b)Conforming
			 amendmentThe table of sections of the Help America Vote Act fo
			 2002 is amended by inserting after the item relating to section 257 the
			 following new item:
				
					
						Sec. 257A. Payments for contingency paper ballots for the 2006
				general
				election.
					
					.
			
